                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

 TYLER RAY BROWN,

                     Plaintiff,

                     v.                          CAUSE NO.: 1:18-CV-26-HAB-SLC

 DARREN KIMBRELL, DAVID HOWE,
 and ALLEN PAVEL,

                     Defendants.

                                  OPINION AND ORDER

       Tyler Ray Brown is a prisoner who filed this case without a lawyer. After

screening the case as required by 28 U.S.C. § 1915A, he was granted leave to proceed on

two claims:

       against Darren Kimbrell in his individual capacity for compensatory and
       punitive damages for promoting an environment of racial hatred which
       resulted in his fighting with another inmate on December 8, 2017, either to
       punish Brown or for a reason not rationally related to a legitimate
       nonpunitive governmental purpose in violation of the Fourteenth
       Amendment [and]

       against David Howe and Allen Pavel in their individual capacities for
       compensatory and punitive damages for using force against him on
       December 9, 2017, either to punish Brown or for a reason not rationally
       related to a legitimate nonpunitive governmental purpose or excessively
       in relation to a legitimate purpose in violation of the Fourteenth
       Amendment . . ..

ECF 4 at 3.
      On August 21, 2019, the defendants filed a summary judgment motion. ECF 52.

With the motion, Brown was provided the notice required by N.D. Ind. L.R. 56-l(f). ECF

55. The notice informed him:

              A summary-judgment motion has been filed against you. Attached
      is a copy of the motion. It asks the court to decide all or part of your case
      without a trial. It says that there should not be a full trial because you
      cannot win some or all of your claims. It asks the court to enter judgment
      against you. The party that filed the motion will win if the facts show that
      party is entitled to judgment. If you do not agree with the facts in the
      motion, you must submit affidavits or other evidence to dispute those
      facts.
              Copies of Rule 56 and Local Rule 56-1 are also attached. You should
      carefully read - and follow - all the rules. The outcome of this case may
      depend on it. Following the rules does not guarantee that the
      summary-judgment motion will be denied. But if you do not follow the
      rules, you may lose this case.
              Before the court rules on the motion, you have the right to file a
      response. If you do not respond to the summary-judgment motion, you
      may lose this case. If you need more time to respond, you must file a
      motion asking for more time before the deadline expires. The court may -
      but is not required to - give you more time.

Id. at 1. Attached to the notice was a copy of Local Rule 56-1 which informed him he

had 28 days to file a response brief and any materials necessary to raise a genuine

dispute. He also had three additional days because the motion was served by mail. See

Federal Rule of Civil Procedure 6(d). September 23, 2019, was the deadline for filing a

timely response. To date, Brown has neither filed a response to the motion nor a request

for additional time to do so. Therefore, the court will review the summary judgment

motion without a response from him.

      Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal



                                            2
Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine

issue of material fact exists, the court must construe all facts in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Heft v.

Moore, 351 F.3d 278, 282 (7th Cir. 2003). Summary judgment “is the put up or shut up

moment in a lawsuit . . ..” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

                             I. Claim against Darren Kimbrell

       Defendant Darren Kimbrell was a guard at the Steuben County Jail where Brown

was detained as a pre-trial detainee. Officer Kimbrell argues he did not promote an

environment of racial hatred which resulted in Brown fighting with another inmate on

December 8, 2017. In his deposition, Brown explained there was only one racially

charged or motivated comment during the week prior to the fight on December 8, 2019.

ECF 53-3 at 7, Brown deposition at 23:1-7. Brown makes no mention of any other

racially charged or motivated incidents involving Officer Kimbrell. Brown explained

that “a week prior to the fight, inmate Skylar Wilbur referred to me [in front of] officer

[Kimbrell] as a nigger. And I asked the officer if he was just going to allow him to call

me that; and the officer stated, ‘Are you just going to let him call you that?’ And that’s

what happened on that day.” ECF 53-3 at 4, Brown deposition at 12:19-25. Later in the

deposition, he provided a more detailed explanation of the same event.

       Q Let’s go back to the first racial name calling that you talk about in
            paragraph 1, which was December 2nd, 2017. You say that the



                                              3
             defendant Officer Darren Kimbrell was doing the walkthrough of C
             block that time; right?
      A   Yes.
      Q   And that’s when this Skylar Wilbur said what? What exactly did he
             say then?
      A   Darren Kimbrell was doing a walkthrough. I was playing cards. And
             he said something to me, but I couldn’t hear what he said. He just
             said, “Mr. Brown,” and inmate Skylar Wilbur said, “You’re just
             going to single out the nigger like that?”
      Q   And where was Skylar sitting at that point?
      A   He was walking laps. He was basically walking right behind Officer
             Darren Kimbrell.
      Q   And what did Kimbrell say?
      A   He asked him to repeat it like he couldn’t hear what he said -- like he
             couldn’t believe what he just said. And Wilbur stated again, “Are
             you just going to single out the nigger like that?”
      Q   What did Officer Kimbrell do then -- or say then?
      A   By then, he was completing his walkthrough, and he just was standing
             there looking at me. And I said, “Are you just going to let him call
             me that?” And he looked at me and says, “Are you just going to let
             him call you that,” and he walked out.
      Q   Did Officer Kimbrell address Wilbur in any other fashion at that point
             -- say anything else to him?
      A   No.
      Q   Did you have any conversation with Wilbur directly?
      A   No.
      Q   Before then had you had any conversations with Wilbur? Arguments?
             Any name calling?
      A   No.
      Q   So this just came out of the blue, him saying that?
      A   Well, the kid is white supremacy. And I’m minority in this jail, so it’s
             not uncommon for people to call me these racial words.
      Q   But did Skylar Wilbur ever call you those names before that?
      A   No.
      Q   How long had you two been housed in the same cell block?
      A   Couple weeks.
      Q   Had anyone else referred to you that way in the cell block during those
             few weeks leading up to December 2nd?
      A   Not other than him and Burton.

ECF 53-3 at 6, Brown deposition at 19:25-21:24. Burton is the inmate with whom Brown

fought on December 8, 2017. The only mention of Burton using a racial slur was on


                                           4
December 8, 2017, immediately before the fight. ECF 53-3 at 5, Brown deposition at

15:16-19.

       “[S]imple verbal harassment does not constitute cruel and unusual punishment,

deprive a prisoner of a protected liberty interest or deny a prisoner equal protection of

the laws.” DeWalt v. Carter , 224 F.3d 607, 612 (7th Cir. 2000). However, comments

which increase the likelihood of assault may be actionable. Beal v. Foster, 803 F.3d 356,

357-59 (7th Cir. 2015). Here however, there is no evidence Officer Kimbrell verbally

harassed Brown. There is no evidence Officer Kimbrell used a racial slur in reference to

Brown. The only evidence is that Officer Kimbrell did not correct an offender whom he

heard make a racial slur about Brown. Moreover, Brown was not assaulted. It was

Brown who attacked Burton. Here is how Brown described the fight:

       Q Tell me what his exact words were.
       A His words to me were, “I’m not paying you shit, nigger.”
       Q Was this in the open dayroom area?
       A He was in his cell; I was in the dayroom.

ECF 53-3 at 5, Brown deposition at 15:17-21.

       Q So then did you go from the dayroom into his cell?
       A Yes, I did.

ECF 53-3 at 5, Brown deposition at 17:5-6.

       Q    So what happened when you went into his cell?
       A    I punched him, and we started wrestling around.
       Q    Punched him in the mouth?
       A    Yes.
       Q    Did he go down?
       A    Well, he stumbled backwards.
       Q    And then you start wrestling?
       A    Yeah.
       Q    Did you hit him any more?


                                             5
       A Kind of smacked him couple times.
       Q Did he hit you back?
       A No.

ECF 53-3 at 5, Brown deposition at 17:13-24.

       Brown was a pretrial detainee when these events occurred. “In evaluating the

constitutionality of conditions or restrictions of pretrial detention . . . the proper inquiry

is whether those conditions amount to punishment of the detainee.” Bell v. Wolfish, 441

U.S. 520, 535 (1979). Here, there is no evidence Officer Kimbrell intended to punish

Brown when he did not correct another offender for using a racial slur against Brown.

In Kingsley v. Hendrickson, 576 U.S. __, __; 135 S.Ct. 2466 (2015), the United States

Supreme Court explained “in the absence of an expressed intent to punish, a pretrial

detainee can nevertheless prevail by showing that the actions are not ‘rationally related

to a legitimate nonpunitive governmental purpose’ or that the actions ‘appear excessive

in relation to that purpose.’” Kingsley, 135 S.Ct. at 2473 (quoting Bell). Given the facts of

this case, no reasonable juror could find Officer Kimbrell’s decision to complete his

walkthrough and exit the cellblock without correcting the inmate who made a racial

slur was not rationally related to his job. Neither could a reasonable juror find Officer

Kimbrell’s actions were excessive. Therefore, summary judgment will be granted on the

claim against Officer Darren Kimbrell.

                    II. Claims Against David Howe and Allen Pavel

       Defendants David Howe and Allen Pavel were guards at the Steuben County Jail

where Brown was detained as a pre-trial detainee. They argue they did not use

excessive force against Brown on December 9, 2017. In his deposition, Brown describes


                                              6
what happened. Construing the evidence in the light most favorable to Brown based on

his own deposition testimony, it is clear neither Officer Howe or Pavel intended to

punish Brown or that they used excessive force against him. Moreover, video of the

incident further demonstrates their actions were necessary to restrain Brown while he

forcefully and persistently fought to prevent them from handcuffing him. Based on this

evidence, no reasonable juror could find their actions were not rationally related to

maintaining order and security in the jail. Neither could they find their actions were

excessive.

       Brown explains he was placed in a cell on “23-hour on lockdown” after his fight

with Burton. ECF 53-3 at 7, Brown deposition at 23:12. “When [Officer Howe] come to

get the tray, I refused to give it to him because I was having chest pains. I got asthma

real bad. He wasn’t taking me seriously, so I attempted to step out of the cell and go

press the emergency talk button to get the sergeant and [Officer Howe] put his hand up

to stop me.” ECF 53-3 at 8, Brown deposition at 26:1-6. “I refused to give him my tray,

so he had to open the door to get it. I wouldn’t put it through the hatch, so he went out

and opened my cell door to come in and get my tray.” ECF 53-3 at 8, Brown deposition

at 29:18-21. When Officer Howe put his hand up, “his hand [was] touching my chest to

stop me from walking out.” ECF 53-3 at 9, Brown deposition at 30:3-4.

       Brown’s refusal to return his food tray created a disruption at the jail. Rather

than focusing on his request for an asthma inhaler, Brown created a conflict with the

food tray and attempted to exit his cell. It is questionable whether Brown had a serious

need for an asthma inhaler because he spent the next four minutes wrestling with two


                                             7
guards while they struggled to handcuff him. ECF 54 (video timestamp approximately

12:21 pm to 12:25 pm). Shortly thereafter, “They checked my vitals and oxygen level

and stuff. Took my blood pressure.” ECF 53-3 at 12, Brown deposition at 43:14-15.

Nevertheless, he was not given an asthma inhaler and Brown makes no mention of an

immediate need for one. Nevertheless, even if he needed an asthma inhaler, fighting

with the guards was not an appropriate way to get one.

       After Officer Howe stopped Brown from leaving his cell by holding up his hand

and touching his chest, he said, “Mr. Brown, get on the ground.” ECF 53-3 at 9, Brown

deposition at 30:6. Brown got on the ground, but rather than doing so in his cell, he

“was right outside of my cell because I took one step out . . . [a]ll the way outside.” ECF

53-3 at 9, Brown deposition at 30:10-13. This escalated the conflict. Brown was on 23-

hour lockdown. He was to stay in his cell. He was refusing to do so. So Officer Pavel

grabbed Brown by his ankles and pulled him one body length across the concrete floor

and back into his cell. Doing so was rationally related to the legitimate need to return

Brown to his cell. It was not excessive.

       Once back in his cell, Brown immediately tried to get up. “I went to get up, and

[Officer Pavel] stepped on my shoulder and pushed me back down.” ECF 53-3 at 9,

Brown deposition at 33:4-5. “[T]hen I got up on my hands and knees and I started

crawling out of the cell.” ECF 53-3 at 9, Brown deposition at 33:18-20.

       Q What did Officer Pavel and Officer Howe do at that point?
       A Pavel then tried to secure me by getting on my-- because I was on all
            fours, he was on my back, and Officer Howe was grabbing my
            arms to try and cuff me up.
       Q Were you still inside your cell?


                                             8
A   No. By then I crawled all the way out of my cell
Q   Did either of them say anything? Give you any orders, directives?
A   Yes. They started ordering me to cuff up.
Q   And you knew what that meant? Put your hands behind your back?
A   Yeah, or put them together period.
Q   Did they say anything about you - stop resisting
A   Yes.
Q   So they were yelling at you to stop resisting?
A   Yes.
Q   What did you say?
A   I told them that I wasn’t resisting; I was just trying to get medical
        treatment.
Q   But you were physically resisting their efforts to handcuff you?
A   Yes.
Q   Because -- and how were you doing that? You said you were crawling,
        but what else were you doing?
A   I was just keeping my arms apart. They couldn’t get my arms together
        to put the cuffs on me.
Q   Did one have each arm?
A   One had each arm, and they were striking me in my neck area and
        kneeing me in my ribs to get me - they say it’s – they’re allowed to
        do that to try and get me to break down I guess. I don’t know.
Q   Is that when they were telling you to stop resisting?
A   Yeah.
Q   And you were still physically fighting them; right? Or keeping them
        from handcuffing --
A   Keeping my hands -- yeah.
Q   While they were yelling at you to stop resisting and cuff up, you were
        keeping your arms apart and resisting their efforts to cuff you?
A   Yes.
Q   You knew that’s what they wanted to do, but you didn’t want that to
        happen?
A   No, I did not.
Q   You were physically able to keep that from happening for a period of
        time?
A   Yes.
Q   While they were pulling on your arms, then somebody hit you in the
        neck?
A   Yes.
Q   Do you know which officer --
A   It was Officer Howe.
Q   Did he hit you with his fist?
A   Yes,


                                     9
      Q   Do you know if it was open or closed hand?
      A   It was closed hand.
      Q   Do you know how many times?
      A   He probably struck me three times throughout the time that we was
              wrestling.
      Q   You also mentioned that you were kneed in the ribs?
      A   Yeah.
      Q   Who did that?
      A   Howe.
      Q   Which side?
      A   He was on my right side.
      Q   So then your right ribs?
      A   Yes.
      Q   How many times did he knee you?
      A   Repeatedly.
      Q   Was that during the same time they were telling you to stop resisting?
      A   Yes.
      Q   And you were still keeping your arms apart?
      A   Yes.
      Q   Did eventually that force -- cause you or allow them to get you cuffed?
      A   Yes.
      Q   Once they got you handcuffed, was there any other punching?
      A   No.
      Q   Once they got you handcuffed, was there any other kneeing in the
              ribs?
      A   No.
      Q   Did they use any other physical force at that point in the cell block
              once they got you cuffed?
      A   No.

ECF 53-3 at 9-10, Brown deposition at 33:24-37:12.

      Brown pushed himself up after he had been told to get on the ground. Officer

Pavel stepped on his shoulder and pushed him back down to emphasize and clarify

that he needed to stay on the floor. Officer Pavel did not kick him or stomp on him. He

did not strike him in the throat or groin. Using his foot on Brown’s shoulder to control

the situation was rationally related to his ongoing effort to maintain order and Brown’s

limited resistance at the time. It was not excessive. Nevertheless, Brown did not comply.


                                           10
Instead, he further escalated the conflict by crawling out of his cell and across the floor.

In response, it was not excessive or irrational for Officer Pavel to attempt to restrain him

by climbing on his back. When Brown refused repeated orders to put his hands together

so he could be handcuffed, both officers wrestled with him for nearly four minutes.

During that time Brown fought with and kicked at them. The officers used necessary

additional force in direct response to the increased force used by Brown. Their use of

force was limited as demonstrated by how long it took them to handcuff Brown. They

used only the force that was necessary to obtain Brown’s compliance so they could

restore order. They held him down. They pulled at his arms. They punched and kneed

him in a controlled manner so he would stop resisting and allow them to handcuff him.

See ECF 54 (video of struggle outside of the cell).

       Where “the evidence includes a videotape of the relevant events, the Court

should not adopt the nonmoving party’s version of the events when that version is

blatantly contradicted by the videotape.” Williams v. Brooks, 809 F.3d 936, 942 (7th Cir.

2016) citing Scott v. Harris, 550 U.S. 372, 379-80 (2007). Here, Brown is not contradicting

the video. His version of events is consistent with it. The video merely presents a more

vivid picture of events which clearly demonstrates the officers were not excessive in

their response to Brown’s disruptive behavior. The video also supports Brown’s

testimony that the officers stopped hitting him as soon as he stopped resisting and was

handcuffed. No reasonable juror could find for Brown on his claims against Officers

David Howe and Allen Pavel. Therefore, summary judgment will be granted on these

claims as well.


                                             11
      For these reasons, the court:

      (1) GRANTS the summary judgment motion (ECF 52); and

      (2) DIRECTS the clerk to CLOSE this case and ENTER JUDGMENT in favor of

the defendants and against the plaintiff.

      SO ORDERED on October 7, 2019.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                             12
